     MCGREGOR W. SCOTT
 1
     United States Attorney
 2   DEBORAH LEE STACHEL
     Regional Chief Counsel, Region IX
 3   Social Security Administration
     CAROLYN B. CHEN, CSBN 256628
 4
     Special Assistant United States Attorney
 5          160 Spear Street, Suite 800
            San Francisco, California 94105
 6          Telephone: (415) 977-8956
 7          Facsimile: (415) 744-0134
            E-Mail: Carolyn.Chen@ssa.gov
 8   Attorneys for Defendant
 9                                UNITED STATES DISTRICT COURT

10                               EASTERN DISTRICT OF CALIFORNIA

11                                          FRESNO DIVISION

12
                                                      )       Case No.: 1:18-cv-01099-GSA
13   JOSHUA QUINTANAR,                                )
                                                      )       STIPULATION AND ORDER FOR AN
14                  Plaintiff,                        )       EXTENSION OF TIME OF 21 DAYS FOR
                                                      )       DEFENDANT’S RESPONSE TO
15          vs.                                       )       PLAINTIFF’S MOTION FOR SUMMARY
     NANCY A. BERRYHILL,                              )       JUDGMENT
16   Acting Commissioner of Social Security,          )
                                                      )
17                                                    )
                    Defendant.                        )
18                                                    )
19
20          IT IS HEREBY STIPULATED, by and between the parties, through their respective

21   counsel of record, that Defendant shall have an extension of time of 21 additional days to

22   respond to Plaintiff’s opening brief. The current due date is April 17, 2019. The new due date

23   will be May 8, 2019.

24          This is Defendant’s first request for an extension of time to respond to Plaintiff’s opening

25   brief and the first request in this case overall. There is good cause for this request. Since the

26   filing of Plaintiff’s motion for summary judgment, Defendant’s counsel has been addressing a

27   full workload and backlog of district court cases and other matters. A number of these cases had

28   been previously extended multiple times by either Plaintiff or Defendant. Defendant’s counsel



                                                          1
 1   has shifted and is continuing to shift many of her cases to avoid missing the deadlines of her
 2   cases and minimize further delay of her older cases to which she is giving priority where
 3   possible. In addition, Defendant’s counsel has other matters that required and still require her
 4   immediate attention, that could not be reassigned to another attorney, and thus require her to take
 5   additional time for her district court cases, including this one.
 6          Thus, Defendant is respectfully requesting additional time up to and including May 8,
 7   2019, to respond to Plaintiff’s opening brief. This request is made in good faith with no
 8   intention to unduly delay the proceedings.
 9
10                                                  Respectfully submitted,
11
     Date: April 16, 2019                           PENA & BROMBERG, ATTORNEYS AT LAW
12
                                                    s/ Jonathan O. Pena by C.Chen*
13                                                  (As authorized by email on 4/16/2019)
                                                    JONATHAN O. PENA
14
                                                    Attorneys for Plaintiff
15
     Date: April 16, 2019                          MCGREGOR W. SCOTT
16                                                 United States Attorney
17
                                                    By s/ Carolyn B. Chen
18                                                  CAROLYN B. CHEN
                                                    Special Assistant U. S. Attorney
19
20                                                  Attorneys for Defendant

21
22   IT IS SO ORDERED.
23
        Dated:     April 16, 2019                              /s/ Gary S. Austin
24                                                     UNITED STATES MAGISTRATE JUDGE
25
26
27
28


                                                       2
